EXHIBIT 10.1

 

AGREEMENT AND PLAN OF MERGER

 

THIS AGREEMENT AND PLAN OF MERGER, dated as of October 28, 2016 (this
“Agreement”), is entered into by and between Ashford Inc., a Delaware
corporation (“Ashford (DE)”), and Ashford Inc., a Maryland corporation
(“Ashford (MD)”).  Ashford (DE) and Ashford (MD) are hereinafter sometimes
collectively referred to as the “Constituent Corporations.”

 

WITNESSETH:

 

WHEREAS, Ashford (DE) is a corporation duly organized and existing under the
laws of the State of Delaware;

 

WHEREAS, Ashford (MD) is a corporation duly organized and existing under the
laws of the State of Maryland and is a wholly-owned subsidiary of Ashford (DE);

 

WHEREAS, Ashford (DE) has authority to issue (i) 100,000,000 shares of common
stock, par value $0.01 per share (“Ashford (DE) Common Stock”), of which
2,015,599 shares are issued and outstanding, (ii) 50,000,000 shares of blank
check common stock, par value $0.01 per share, of which no shares are issued and
outstanding, and (iii) 50,000,000 shares of preferred stock, par value $0.01 per
share, of which 2,000,000 shares have been designated as “Series A Preferred
Stock” and are reserved for issuance under Ashford (DE)’s stockholder rights
plan, and the remaining 48,000,000 shares remain undesignated;

 

WHEREAS, Ashford (MD) has authority to issue 1,000 shares of common stock, par
value $0.01 per share (“Ashford (MD) Common Stock”), of which 1,000 shares are
issued and outstanding and owned by Ashford (DE);

 

WHEREAS, the respective boards of directors of Ashford (DE) and Ashford (MD)
have determined that it is advisable and in the best interests of such
corporations and their stockholders that Ashford (DE) merge with and into
Ashford (MD) with Ashford (MD) surviving upon the terms and subject to the
conditions set forth in this Agreement;

 

WHEREAS, the purpose of the Merger (as defined below) is, among other things, to
change the state of incorporation of the parent company to enable it to avail
itself of the advantages that the corporate laws of the State of Maryland afford
to companies incorporated in Maryland and to align the jurisdiction of
organization of the parent company with the jurisdiction of the real estate
investment trusts that it manages;

 

WHEREAS, Ashford (MD) is a newly formed corporation organized to effect the
Merger (as defined below) and, prior to such transaction, shall hold no assets
other than those incident to its formation;

 

WHEREAS, for United States federal income tax purposes, the parties hereto
intend the Merger (as defined below) to qualify as a “reorganization” within the
meaning of

 

--------------------------------------------------------------------------------


 

Section 368(a) of the Internal Revenue Code of 1986, as amended (the “Code”),
and the Treasury Regulations promulgated thereunder;

 

WHEREAS, the board of directors of Ashford (DE) has approved this Agreement in
accordance with the Delaware General Corporation Law (the “DGCL”); and

 

WHEREAS, the board of directors of Ashford (MD) and Ashford (DE), in its
capacity as the sole stockholder of Ashford (MD), have approved this Agreement
by execution of a written consent in accordance with Section 2-505 of the
Maryland General Corporation Law (the “MGCL”).

 

NOW, THEREFORE, in consideration of the premises and mutual agreements and
covenants herein contained, Ashford (DE) and Ashford (MD) hereby agree as
follows:

 

1.                                      Merger; Effective Time.  Ashford (DE)
shall be merged with and into Ashford (MD) (the “Merger”) in accordance with
Section 253 of the DGCL and Section 3-102 of the MGCL such that Ashford (MD)
shall be the surviving corporation (hereinafter sometimes referred to as the
“Surviving Corporation”).  The Merger shall become effective on the date and at
the time (the “Effective Time”) specified in Articles of Merger complying with
Section 3-109 of the MGCL and in a Certificate of Ownership and Merger complying
with the Section 253 of the DGCL, or in a single document meeting the applicable
requirements of the MGCL and the DGCL, executed and acknowledged on behalf of
Ashford (MD) and Ashford (DE) in accordance with the requirements of the MGCL
and the DGCL, respectively, each as filed with the Department of Assessments and
Taxation of the State of Maryland and the Secretary of State of the State of
Delaware, respectively.

 

2.                                      Governing Documents. The charter of
Ashford (MD) shall be amended and restated in the form attached hereto as
Exhibit A and as so amended and restated shall be the charter of the Surviving
Corporation without change or amendment until thereafter amended in accordance
with the provisions thereof and applicable law. The Bylaws in the form attached
hereto as Exhibit B shall be adopted as the Bylaws of the Surviving Corporation
without change or amendment until thereafter amended in accordance with the
provisions thereof and applicable law.

 

3.                                      Directors.  The persons who are
directors of Ashford (DE) immediately prior to the Effective Time shall, after
the Effective Time, be the directors of the Surviving Corporation, without
change until their successors have been duly elected and qualified in accordance
with the Articles of Incorporation and Bylaws of the Surviving Corporation.

 

4.                                      Officers.  The persons who are officers
of Ashford (DE) immediately prior to the Effective Time shall, after the
Effective Time, be the officers of the Surviving Corporation, without change
until their successors have been duly elected and qualified in accordance with
the Articles of Incorporation and Bylaws of the Surviving Corporation.

 

5.                                      Succession.  At the Effective Time, in
accordance with DGCL, the separate corporate existence of Ashford (DE) shall
cease and (i) all the rights, privileges, powers and franchises of a public and
private nature of each of the Constituent Corporations, subject to all the
restrictions, disabilities and duties of each of the Constituent Corporations;
(ii) all assets,

 

2

--------------------------------------------------------------------------------


 

property, real, personal and mixed, belonging to each of the Constituent
Corporations; and (iii) all debts due to each of the Constituent Corporations on
whatever account, including stock subscriptions and all other things in action,
in each case, shall succeed to, be vested in and become the property of the
Surviving Corporation without any further act or deed as they were of the
respective Constituent Corporations.  The title to any real estate vested by
deed or otherwise and any other asset, in either of such Constituent
Corporations, shall not revert or be in any way impaired by reason of the
Merger, but all rights of creditors and all liens upon any property of Ashford
(DE) shall be preserved unimpaired.  To the extent permitted by law, any claim
existing or action or proceeding pending by or against either of the Constituent
Corporations may be prosecuted as if the Merger had not taken place.  All debts,
liabilities and duties of the respective Constituent Corporations shall
thenceforth attach to the Surviving Corporation and may be enforced against it
to the same extent as if such debts, liabilities and duties had been incurred or
contracted by it.  All corporate acts, plans, policies, agreements,
arrangements, approvals and authorizations of Ashford (DE), its stockholders,
board of directors and committees thereof, officers and agents that were valid
and effective immediately prior to the Effective Time, shall be taken for all
purposes as the acts, plans, policies, agreements, arrangements, approvals and
authorizations of the Surviving Corporation and shall be as effective and
binding thereon as the same were with respect to Ashford (DE).  The employees
and agents of Ashford (DE) shall become the employees and agents of the
Surviving Corporation and continue to be entitled to the same rights and
benefits that they enjoyed as employees and agents of Ashford (DE).

 

6.                                      Further Assurances.  From time to time,
as and when required by the Surviving Corporation or by its successors or
assigns, there shall be executed and delivered on behalf of Ashford (DE) such
deeds and other instruments, and there shall be taken or caused to be taken by
it all such further and other action, as shall be appropriate, advisable or
necessary in order to vest, perfect or confirm, of record or otherwise, in the
Surviving Corporation the title to and possession of all property, interests,
assets, rights, privileges, immunities, powers, franchises and authority of
Ashford (DE), and otherwise to carry out the purposes of this Agreement.  The
officers and directors of the Surviving Corporation are fully authorized in the
name and on behalf of Ashford (DE) or otherwise, to take any and all such action
and to execute and deliver any and all such deeds and other instruments.

 

7.                                      Conversion of Shares.  At the Effective
Time, by virtue of the Merger and without any action on the part of the holder
thereof:

 

(i)                                     each share of Ashford (DE) Common Stock
issued and outstanding immediately prior to the Effective Time shall be changed
and converted into one (1) validly issued, fully paid and non-assessable share
of Ashford (MD) Common Stock;

 

(ii)                                  each option to purchase or other right to
acquire shares of Ashford (DE) Common Stock issued and outstanding immediately
prior to the Effective Time under Ashford (DE)’s 2014 Incentive Plan (the “2014
Incentive Plan”), whether or not then vested or exercisable, shall be converted
into an option to purchase or other right to acquire, upon the same terms and
conditions (including, but not limited to, the exercise price, vesting terms and
settlement schedule, as applicable, of the option or right), the number of
shares of Ashford (MD) Common Stock that is equal to the number of shares

 

3

--------------------------------------------------------------------------------


 

of Ashford (DE) Common Stock underlying such option or other right immediately
prior to the Effective Time; and

 

(iii)                               each share of Ashford (MD) Common Stock
issued and outstanding immediately prior to the Effective Time and held by
Ashford (DE) shall be cancelled, without any consideration being issued or paid
therefor, and shall resume the status of authorized and unissued shares of
Ashford (MD) Common Stock, and no shares of Ashford (MD) Common Stock or other
securities of the Surviving Corporation shall be issued in respect thereof.

 

Prior to the Effective Time, Ashford (DE) or its board of directors or a
committee thereof, as applicable, shall pass resolutions and take any actions as
are necessary to effectuate the provisions of Section 7(ii) and Section 8. 
After the Effective Time, the Surviving Corporation shall reflect in its stock
ledger the number of shares of Ashford (MD) Common Stock to which each
stockholder of Ashford (DE) is entitled pursuant to the terms hereof.

 

8.                                      Conversion of Plans.  The 2014 Incentive
Plan shall remain in full force and effect as in effect at the Effective Time;
provided, however, that the 2014 Incentive Plan shall be amended effective
immediately following the Effective Time such that all references to shares of
Ashford (DE) shall be made references to Ashford (MD).

 

9.                                      Fractional Shares.  No fractional shares
of Ashford (MD) Common Stock shall be issued upon the conversion of any shares
of Ashford (DE) Common Stock.

 

10.                               Certain Common Stock Rights. All shares of
Ashford (MD) Common Stock into which shares of Ashford (DE) Common Stock shall
have been converted pursuant to this Agreement shall be deemed to have been
issued in full satisfaction of all rights pertaining to such converted shares. 
At the Effective Time, the holders shares of Ashford (DE) Common Stock
outstanding immediately prior to the Effective Time shall cease to have any
rights with respect to such stock, and their sole rights shall be with respect
to Ashford (MD) Common Stock into which their shares of Ashford (DE) Common
Stock have been converted as provided in this Agreement.  At the Effective Time,
the stock transfer books of Ashford (DE) shall be closed, and no transfer of
shares of Ashford (DE) Common Stock outstanding immediately prior to the
Effective Time shall thereafter be made or consummated.

 

11.                               Conditions.  Consummation of the Merger and
related transactions is subject to satisfaction of the following conditions
prior to the Effective Time:

 

(i)                                     The Merger must have been approved by
the requisite vote of stockholders of Ashford (DE) and all other necessary
action must have taken place to authorize the execution, delivery and
performance of this Agreement by Ashford (DE) and Ashford (MD).

 

(ii)                                  All regulatory approvals necessary in
connection with the consummation of the Merger and the transactions contemplated
thereby must have been obtained.

 

12.                               Section 16.  The boards of directors of
Ashford (DE) and Ashford (MD), or a committee of non-employee directors thereof
(as such term is defined for purposes of

 

4

--------------------------------------------------------------------------------


 

Rule 16b-3(d) under the Securities Exchange Act of 1934 (the “Exchange Act”)),
shall take all such steps as may be required to cause any dispositions of or
other transactions in Ashford (DE) Common Stock and any acquisitions of or other
transactions in Ashford (MD) Common Stock pursuant to the transactions
contemplated by this Agreement by any person who is an officer or director of
Ashford (DE) or Ashford (MD), respectively, subject to the reporting
requirements of Section 16(a) of the Exchange Act with respect to Ashford (DE)
or Ashford (MD), respectively, to be exempt from liability pursuant to
Rule 16b-3 under the Exchange Act to the fullest extent permitted by applicable
law.

 

13.                               Termination; Amendment.  This Agreement may be
terminated and the Merger abandoned or deferred by either Ashford (DE) or
Ashford (MD) by appropriate resolution of the board of directors of either
Ashford (DE) or Ashford (MD) at any time prior to the Effective Time
notwithstanding approval of this Agreement by the stockholders of Ashford (DE)
or Ashford (MD), or both, if circumstances arise which, in the opinion of the
board of directors of Ashford (DE) or Ashford (MD) make the Merger inadvisable
or such deferral of the time of consummation of the Merger advisable. Subject to
applicable law and subject to the rights of the stockholders to approve any
amendment that would have a material adverse effect on the stockholders, this
Agreement may be amended, modified or supplemented by written agreement of the
parties hereto at any time prior to the Effective Time with respect to any of
the terms contained herein.

 

14.                               Counterparts.  This Agreement may be executed
in one or more counterparts, and each such counterpart hereof shall be deemed to
be an original instrument, but all such counterparts together shall constitute
but one agreement.

 

15.                               Descriptive Headings.  The descriptive
headings herein are inserted for convenience of reference only and are not
intended to be part of or to affect the meaning or interpretation of this
Agreement.

 

16.                               Governing Law.  This Agreement shall be
governed by, and construed in accordance with, the laws of the State of
Maryland, without giving effect to the choice or conflict of law provisions
contained therein to the extent that the application of the laws of another
jurisdiction will be required thereby.

 

17.                               Plan of Reorganization.  This Agreement is
hereby adopted as a “plan of reorganization” within the meaning of Treasury
Regulation Section 1.368-2(g).  Each party hereto shall use its reasonable best
efforts to cause the Merger to qualify, and will not knowingly take any actions
or cause any actions to be taken which could reasonably be expected to prevent
the Merger from qualifying, as a reorganization within the meaning of
Section 368(a) of the Code.

 

[Signature follow on the next page]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Ashford (DE) and Ashford (MD) have caused this Agreement to
be executed and delivered as of the date first written above.

 

 

Ashford Inc., a Delaware Corporation

 

 

 

 

 

By:

/s/ David A. Brooks

 

 

Name:

David A. Brooks

 

 

Title:

Chief Operating Officer and

 

 

 

General Counsel

 

 

 

 

Ashford Inc., a Maryland corporation

 

 

 

 

 

 

 

By:

/s/ David A. Brooks

 

 

Name:

David A. Brooks

 

 

Title:

Chief Operating Officer and

 

 

 

General Counsel

 

[Signature Page to Agreement and Plan of Merger]

 

--------------------------------------------------------------------------------